Title: To John Adams from Edmund Randolph, 21 November 1794
From: Randolph, Edmund
To: Adams, John



(Private)Dear SirPhiladelphia Novr. 21. 1794.

I am extremely unwilling, that the department of state should become the vehicle of letters to congress, the contents of which may be improper, and the authors of which perhaps ought to have addressed themselves to the executive, rather than the legislature. Inclosed are two sealed letters, which have been forwarded to the President. He cannot open them, because they are addressed to the members of congress; nor ought they, at a hazard, to be transmitted thro’ him.  Be so good, as to favor me with your opinion, what shall be done with them; and to believe me to be / with great respect and esteem / Dear sir / yr. mo. ob. serv.

Edm: Randolph